WOODLEY, Judge.
*456The appeal is from a conviction for carrying a switchblade knife; the punishment, 60 days in jail.
Appellant was observed by an officer in a beer joint owned by appellant’s sister. Appellant put his hand in his pants pocket and then into a coat pocket, and the officer observing this saw that he had something in his hand which appeared to be a knife. He could not tell what kind of a knife it was.
Over the proper objection, the officer was permitted to testify that thereupon he took a switchblade knife from appellant’s pocket, and the knife was admitted in evidence.
In the absence of evidence showing a lawful arrest or that the search of appellant’s person was authorized, the trial court erred in admitting the evidence obtained as a result of such search. Art. 727a V.A.C.C.P.
The judgment is reversed and the cause remanded.